        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 1 of 23




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GEORGE WILLIE BUFORD,                     :    CIVIL NO: 3:16-CV-00234
                                          :
                   Plaintiff              :     (Judge Kane)
                                          :
             v.                           :    (Chief Magistrate Judge Schwab)
                                          :
UNITED STATES OF AMERICA,                 :
et al.,                                   :
                                          :
                   Defendants             :
                                          :


                    REPORT AND RECOMMENDATION


I. Introduction.
      Plaintiff George Willie Buford claims that his cellmate attacked him. The

only remaining claim is a Federal Tort Claims Act (FTCA) claim based on an

officer shooting Buford in the back of the head with pepper balls while trying to

break up the struggle between Buford and his cellmate. The United States filed a

motion for summary judgment. Because the discretionary function exception to

the FTCA applies, we recommend that the Court grant that motion.



II. Background and Procedural History.

      Buford began this action in February of 2016, by filing a complaint naming

as defendants: (1) the United States; (2) Charles Samuels, the Director of the
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 2 of 23




Bureau of Prisons (BOP); (3) J. Adami, a unit manager at the United States

Penitentiary at Lewisburg, Pennsylvania; and (4) Discipline Hearing Officer

Chambers. Buford also named as defendants two unknown officers as well as one

unknown lieutenant, whom he later identified as Lieutenant Johnson.

      Buford alleges that in April of 2014, officers placed another inmate—

James1—in his cell with him even though the cell was not rated for double

occupancy under BOP Program Statement 1060.11. According to Buford,

although he did not hear it, James threatened him, and an officer issued James an

incident report based on that threat. Defendant Chambers found James guilty of

making the threat. Nevertheless, officers did not separate Buford and James. And

in October of 2014, James assaulted Buford.

      According to Buford, when officers responded to the assault, they deployed

a riot weapon against him while James held him in place. Buford alleges that the

officers shot him with pepper balls seven times in the back of his head at the base

of his skull. Because of the attack by James and the officers’ response, Buford

alleges, he suffered an injury to his eye. He contends that medical personnel

attempted to downplay his injury to conceal the actions of the officers “responsible

for the inmate-coordinated attack.” Doc. 1 at 4.

1
  Although Buford did not provide the name of this inmate in his complaint, the
parties have identified him as James. For ease of reference, we will refer to the
inmate as James.

                                         2
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 3 of 23




      Buford claims that the defendants subjected him to cruel and unusual

punishment by forcing him to share a cell with James, who the defendants knew or

should have known, would attack him. He also claims that the United States failed

to properly supervise and direct BOP employees to comply with policies and

directives. Buford sued the defendants in their official and individual capacities.

He sought compensatory damages as well as injunctive relief.

      In April of 2016, the Court dismissed the claims against defendant Samuels

and directed the Clerk of Court to serve the complaint on the remaining

defendants. After some missteps, the complaint was served on defendants United

States, Adami, and Chambers. Because Buford did not provide the names of the

two unknown officers, the complaint was not served on the two unknown officers.

Nor was it served on Lieutenant Johnson, who no longer works for the BOP and

for whom Buford did not provide a current address.

      In August 2017, defendants United States, Adami, and Chambers filed a

motion to dismiss and for summary judgment. Based on a Report and

Recommendation of the undersigned, the Court granted in part and denied in part

that motion. More specifically, the Court dismissed the Bivens claims against

defendants Adami and Chambers in their official capacities because sovereign

immunity barred those claims, and the Court granted defendants Adami and

Chambers summary judgment as to the Bivens claims against them in their

                                          3
         Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 4 of 23




individual capacities because Buford failed to exhaust available administrative

remedies as to those claims. Concluding that the discretionary function exception

applied, the Court also granted the United States summary judgment as to the

FTCA claim based on the placement of James in Buford’s cell. But the Court

denied the United States summary judgment as to the FTCA claim based on an

officer shooting Buford with pepper balls. The Court also dismissed the claims

against the unknown officers and Lieutenant Johnson because those defendants had

not been served. The United States then filed an answer to the complaint, and the

parties engaged in discovery.

       The only remaining claim is the FTCA claim against the United States based

on an officer shooting Burford with pepper balls. The United States filed a motion

for summary judgment as to that claim. That motion became ripe when the

deadline for the United States to file a reply brief came and went without the filing

of a reply brief.



III. Summary Judgment Standards.

       The United States moves for summary judgment under Rule 56(a) of the

Federal Rules of Civil Procedure, which provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.


                                          4
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 5 of 23




Civ. P. 56(a). “Through summary adjudication the court may dispose of those

claims that do not present a ‘genuine dispute as to any material fact’ and for which

a jury trial would be an empty and unnecessary formality.” Goudy-Bachman v.

U.S. Dept. of Health & Human Services, 811 F. Supp. 2d 1086, 1091 (M.D. Pa.

2011) (quoting Fed. R. Civ. P. 56(a)).

      The moving party bears the initial responsibility of informing the court of

the basis for its motion and identifying those portions of the record that

demonstrate the absence of a genuine dispute of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). With respect to an issue on which the

nonmoving party bears the burden of proof, the moving party may discharge that

burden by “‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Id. at 325.

      Once the moving party has met its burden, the nonmoving party may not rest

upon the mere allegations or denials of its pleading; rather, the nonmoving party

must show a genuine dispute by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials” or “showing

that the materials cited do not establish the absence . . . of a genuine dispute.” Fed.

R. Civ. P. 56(c). If the nonmoving party “fails to make a showing sufficient to

                                           5
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 6 of 23




establish the existence of an element essential to that party’s case, and on which

that party will bear the burden at trial,” summary judgment is appropriate. Celotex,

477 U.S. at 322. Summary judgment is also appropriate if the nonmoving party

provides merely colorable, conclusory, or speculative evidence. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). There must be more than a scintilla

of evidence supporting the nonmoving party and more than some metaphysical

doubt as to the material facts. Id. at 252. “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986).

      The substantive law identifies which facts are material, and “[o]nly disputes

over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248. A

dispute about a material fact is genuine only if there is a sufficient evidentiary

basis that would allow a reasonable fact finder to return a verdict for the non-

moving party. Id. at 248–49. When “faced with a summary judgment motion, the

court must view the facts ‘in the light most favorable to the nonmoving party.’”

N.A.A.C.P. v. N. Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d Cir. 2011)

(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).




                                           6
         Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 7 of 23




      At the summary judgment stage, the judge’s function is not to weigh the

evidence or to determine the truth of the matter; rather it is to determine whether

there is a genuine issue for trial. Anderson, 477 U.S. at 249. The proper inquiry of

the court “is the threshold inquiry of determining whether there is the need for a

trial—whether, in other words, there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved

in favor of either party.” Id. at 250.

      Summary judgment is warranted, after adequate time for discovery, against a

party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case and on which that party will bear the burden

of proof at trial. Celotex, 477 U.S. at 322. “Under such circumstances, ‘there can

be no genuine issue as to any material fact, since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.’” Anderson v. Consol. Rail Corp., 297 F.3d 242, 247 (3d

Cir. 2002) (quoting Celotex, 477 U.S. at 323). “[S]ummary judgment is essentially

‘put up or shut up’ time for the non-moving party: the non-moving party must

rebut the motion with facts in the record and cannot rest solely on assertions made

in the pleadings, legal memoranda, or oral argument.” Berckeley Inv. Group, Ltd.

v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006).




                                          7
         Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 8 of 23




      Further, a party that moves for summary judgment on an issue for which he

bears the ultimate burden of proof faces a difficult road. United States v. Donovan,

661 F.3d 174, 185 (3d Cir. 2011). “[I]t is inappropriate to grant summary

judgment in favor of a moving party who bears the burden of proof at trial unless a

reasonable juror would be compelled to find its way on the facts needed to rule in

its favor on the law.” El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007)

(footnote omitted). A party who has the burden of proof must persuade the

factfinder that his propositions of fact are true, and “if there is a chance that a

reasonable factfinder would not accept a moving party’s necessary propositions of

fact, pre-trial judgment cannot be granted.” Id. “Specious objections will not, of

course, defeat a motion for summary judgment, but real questions about credibility,

gaps in the evidence, and doubts as to the sufficiency of the movant's proof, will.”

Id.



IV. Material Facts.

      Local Rule 56.1 requires a party moving for summary judgment to file “a

separate, short and concise statement of the material facts, in numbered

paragraphs, as to which the moving party contends there is no genuine issue to be

tried.” M.D. Pa. L.R. 56.1. The Rule, in turn, requires the non-moving party to file

“a separate, short and concise statement of the material facts, responding to the


                                            8
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 9 of 23




numbered paragraphs set forth in the statement required [by the moving party], as

to which it is contended that there exists a genuine issue to be tried.” Id. The

“[s]tatements of material facts in support of, or in opposition to, a motion shall

include references to the parts of the record that support the statements,” and “[a]ll

material facts set forth in the statement required to be served by the moving party

will be deemed admitted unless controverted by the statement required to be served

by the opposing party.” Id.

      Here, the United States filed a statement of material facts in support of its

motion for summary judgment. Buford filed a response albeit not as a separate

document as Local Rule 56.1 specifies. Rather, Buford filed his response to the

United States’ statement of material facts as a separate section of his brief in

opposition to the United States’ motion. See doc. 95 at 7–10. Because Buford is

proceeding pro se and because his failure to file his response to the United States’

statement of material facts as a separate document has not prejudiced the United

States, we will accept Buford’s response to the statement of material facts. And

because Buford is the non-moving party, we accept his version of any properly

disputed facts.2


2
  We accept Buford’s version of any properly disputed facts, but we do not accept
his mere denial of certain facts without citation to supporting evidence. Further,
we note that at the end of his brief in opposition, Buford includes the following
language: “I, George Willie Buford, III, do hereby CERTIFY that the foregoing is
TRUE and CORRECT to the best of my information, knowledge and belief.” Doc.
                                           9
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 10 of 23




      Before we set forth the material facts, we must address an evidentiary issue.

In support of its motion for summary judgment, the United States submitted,

among other evidence, a declaration from J. Fosnot, a special investigative agent at

USP-Lewisburg. See Doc. 71-1 at 89–94. Fosnot attached to his declaration a

“Form 583 Report of Incident” (“Incident Report”), which was submitted by

Warden David Ebbert and which, among other things, contains a description of the

incident involving Buford and James. Id. at 91–94. Fosnot certified in his

declaration that the attached Incident Report: is a true and correct copy of records

maintained by the BOP; was created at or near the time of the occurrence of the

matters reflected in the report by someone with knowledge; and was made by the

BOP as a regular practice. Id. at 89. Fosnot further states that he is “a custodian of

the document[] or [is] otherwise qualified to execute this certification, pursuant to

Fed. R. Evid. 803(6) and 902(11).” Id.




95 at 12. He then signed his name under the words “Attest True,” and he cites to
28 U.S.C. § 1746, which provides that an unsworn declaration made under penalty
of perjury in substantially the form set forth in the statute has the same force and
effect as a sworn statement. Buford did not, however, include the required
language of § 1746 that the statements in his brief were made under penalty of
perjury. Thus, we do not consider the statements made by Buford in his brief as
proper summary judgment evidence. See United States ex rel. Doe v. Heart Sol.,
PC, 923 F.3d 308, 315 (3d Cir. 2019) (holding that “while an unsworn statement
may be considered on summary judgment, an unsworn statement that has not been
made under penalty of perjury cannot”).
                                           10
       Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 11 of 23




      In addition to containing the certifications set forth above regarding the

Incident Report, paragraph 3 of Fosnot’s declaration sets forth the following

summary of the incident involving Buford and James:

             On October 21, 2014, at approximately 5:11 pm the B-
      block #3 officer called for assistance after observing inmate
      Chad James, Register No. 29714-034 and inmate George
      Buford, Register No. 30024-074, fighting in cell B-325. The
      officer observed inmates James and Buford striking each other
      in the head and upper body with closed fists. Upon the arrival
      of responding staff, the inmates were ordered to cease their
      actions and submit to hand restraints. The inmates did not
      comply with this order and the officer administered two (2)
      two-second bursts from the MK-4 OC dispenser with negative
      results. The Operations Lieutenant then gave the inmates an
      order to cease their actions and submit to hand restraints, with
      negative results. The Operations Lieutenant administered two
      (2) two-second bursts from the MK-9 OC dispenser, with
      negative results. The Operations Lieutenant then gave both
      inmates another direct order to cease their actions, with
      negative results. The Operations Lieutenant administered two
      (2) five-to-eight round bursts from the pepper ball launcher.
      The inmates then submitted to hand restraints. The inmates
      were removed from the cell and escorted to the showers where
      they were decontaminated for OC exposure, given clean
      clothing, photographed, medically assessed, and placed in
      separate cells without further incident. Attachment A, Form
      583 Report of Incident, Incident No. LEW-15-0025.

Doc. 71-1 at 89. This summary is based on the attached Incident Report.

      Buford objects to the declaration of Fosnot. He cites to Fed. R. Evid. 701,

which deals with opinion testimony by lay witnesses.3 But that rule is not


3
  Buford also objects to the declaration of F. Frymoyer on the same basis. We
need not address Buford’s objection to Frymoyer’s declaration because Frymoyer’s
                                         11
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 12 of 23




applicable because the statements made by Fosnot are not opinions. Rather,

Fosnot’s declaration contains certifications concerning the Incident Report

attached to the declaration as well as a paragraph (based on the attached Incident

Report) summarizing the incident involving Buford and James. Nonetheless, the

crux of Buford’s contention is that Fosnot’s statements are not based on personal

knowledge. And Fed.R.Civ.P. 56(c)(4) requires that “[a]n affidavit or declaration

used to support or oppose a motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is

competent to testify on the matters stated.”

      In certain circumstances, personal knowledge ‘“can be based on a review of

relevant business files and records.’” Saldana v. United States, No. 3:16-CV-634,

2018 WL 1385211, at *7 (M.D. Pa. Mar. 19, 2018) (quoting Del Rosario v. Labor

Ready Se., Inc., 124 F. Supp. 3d 1300, 1316 (S.D. Fla. 2015)). And here, Fosnot’s

declaration is based on the Incident Report. Federal Rule of Evidence 803(6)

excludes from the rule against hearsay:

             A record of an act, event, condition, opinion, or diagnosis
      if:
            (A) the record was made at or near the time by—or from
      information transmitted by—someone with knowledge;



declaration addresses whether Buford exhausted administrative remedies, an issue
that we need not reach give that, as discussed below, we conclude that the
discretionary function exception to the FTCA applies.
                                          12
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 13 of 23




             (B) the record was kept in the course of a regularly
      conducted activity of a business, organization, occupation, or
      calling, whether or not for profit;
             (C) making the record was a regular practice of that
      activity;
             (D) all these conditions are shown by the testimony of
      the custodian or another qualified witness, or by a certification
      that complies with Rule 902(11) or (12) or with a statute
      permitting certification; and
             (E) the opponent does not show that the source of
      information or the method or circumstances of preparation
      indicate a lack of trustworthiness.

      As set forth above, Fosnot cites to Fed. R. Evid. 803(6) in his declaration,

and he certified that he is a custodian of the Incident Report and that the Incident

Report: is a true and correct copy of records maintained by the BOP; was created at

or near the time of the occurrence of the matters reflected in the report by someone

with knowledge; and was made by the BOP as a regular practice. Id. at 89.

Buford’s only objection to Fosnot’s declaration is based on lack of personal

knowledge. But Rule 803(6) does not require that the custodian of the record have

personal knowledge of the underlying events reflected in the record. Rather, under

Fed. R. Evid. 803(6), “a qualified witness only need ‘have familiarity with the

record-keeping system’ and the ability to attest to the foundational requirements of

Rule 803(6).” United States v. Console, 13 F.3d 641, 657 (3d Cir. 1993) (quoting

United States v. Pelullo, 964 F.2d 193, 201–02 (3d Cir. 1992)). Buford does not

contend that Fosnot’s declaration does not satisfy the requirements of Rule 803(6).

Thus, in the absence of any such objection, we will consider the Incident Report—
                                          13
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 14 of 23




and Fosnot’s declaration, which is based on the Incident Report—as proper

summary judgment evidence.

      The following facts regarding the events at issue are undisputed for purposes

of the United States’ motion for summary judgment.4 On October 21, 2014, at

approximately 5:11 p.m. the B-block #3 officer called for assistance after

observing James and Buford fighting in cell B-325. Doc. 71 at ¶ 15, Doc. 95 at 8, ¶

15. The officer observed James and Buford striking each other in the head and

upper body with closed fists. Doc. 71 at ¶ 16, Doc. 95 at 8, ¶ 16.5 Upon the arrival

of responding staff, the inmates were ordered to cease their actions and submit to

hand restraints. Doc. 71 at ¶ 17, Doc. 95 at 8, ¶ 17. The inmates did not comply

with this order, and the officer administered two, two-second bursts from the MK-

4 OC dispenser with negative results. Doc. 71 at ¶ 18, Doc. 95 at 8, ¶ 18. The

Operations Lieutenant then also administered two, two-second bursts from the




4
  As discussed below, we conclude that the discretionary function exception to the
FCTA applies. As such, we set forth only those facts that are relevant to the issues
surrounding whether the discretionary function exception applies.
5
  Although Buford denies that he struck James, see doc. 95 at 8, ¶ 16, Buford has
not pointed to any record evidence to support that denial. It is a litigant’s duty to
point to specific parts of the record that support his or her contentions; it is not the
Court’s job to comb through the record looking for evidence to support the claims.
Cf. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like
pigs, hunting for truffles buried in briefs.”).

                                          14
         Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 15 of 23




MK-9 OC dispenser, with negative results. Doc. 71 at ¶ 19, Doc. 95 at 8, ¶ 19.6

The Operations Lieutenant gave both inmates another direct order to cease their

actions, with negative results. Doc. 71 at ¶ 20, Doc. 95 at 8, ¶ 20. The Operations

Lieutenant then administered two, five-to-eight round bursts from the pepper ball

launcher. Doc. 71 at ¶ 21, Doc. 95 at 8, ¶ 21.7 After that, the inmates submitted to

hand restraints. Doc. 71 at ¶ 22, Doc. 95 at 8, ¶ 22. The inmates were removed

from the cell and escorted to the showers where they were decontaminated for OC

exposure, given clean clothing, photographed, medically assessed, and placed in

separate cells without further incident. Doc. 71 at ¶ 23, Doc. 95 at 8, ¶ 23.



V. Discussion.

        The United States argues that it is entitled to summary judgment because,

among other reasons, the Court lacks subject-matter jurisdiction under the

discretionary function exception to the FTCA.

        “Under the doctrine of sovereign immunity, the United States ‘is immune

from suit save as it consents to be sued . . . and the terms of its consent to be sued

in any court define that court’s jurisdiction to entertain the suit.’” Cooper v. C.I.R.,


6
  Buford states that he agrees “in part” to this statement, and it is here that he
objects to Fosnot’s declaration based on Fed. R. Evid. 701. See doc. 95 at 8, ¶ 19.
We addressed that objection above.
7
    See supra note 6.
                                           15
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 16 of 23




718 F.3d 216, 220 (3d Cir. 2013) (quoting U. S. v. Testan, 424 U.S. 392, 399

(1976)). “The FTCA ‘was designed primarily to remove the sovereign immunity

of the United States from suits in tort and, with certain specific exceptions, to

render the Government liable in tort as a private individual would be under like

circumstances.’” Sosa v. Alvarez-Machain, 542 U.S. 692, 700 (2004) (quoting

Richards v. United States, 369 U.S. 1, 6 (1962)). Federal district courts generally

have jurisdiction over civil actions against the United States for damages “for

injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while acting within

the scope of his office or employment, under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the

law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

      The FTCA’s waiver of sovereign immunity contains various exceptions that

are construed as affirmative defenses. Pellegrino v. United States Transportation

Sec. Admin., 896 F.3d 207, 213 (3d Cir. 2018). Those exceptions include the

discretionary function exception, which provides that the FTCA shall not apply to

“[a]ny claim based upon an act or omission of an employee of the Government . . .

based upon the exercise or performance or the failure to exercise or perform a

discretionary function or duty on the part of a federal agency or an employee of the




                                          16
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 17 of 23




Government, whether or not the discretion involved be abused.” 28 U.S.C.

§ 2680(a).

      The discretionary function exception “marks the boundary between

Congress’ willingness to impose tort liability upon the United States and its desire

to protect certain governmental activities from exposure to suit by private

individuals.” United States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig

Airlines), 467 U.S. 797, 808 (1984). Through the discretionary function exception,

Congress sought “to prevent judicial ‘second-guessing’ of legislative and

administrative decisions grounded in social, economic and political policy through

the medium of an action in tort” and to “protect the Government from liability that

would seriously handicap efficient government operations.” Id. at 814. “The

discretionary function exception applies only to conduct that involves the

permissible exercise of policy judgment.” Berkovitz v. United States, 486 U.S. 531,

539 (1988).

      “As a threshold matter, before determining whether the discretionary

function exception applies, a court must identify the conduct at issue.” S.R.P. ex

rel. Abunabba v. United States, 676 F.3d 329, 332 (3d Cir. 2012). After that, a

court uses a two-part test to determine whether the discretionary function exception

applies. Baer v. United States, 722 F.3d 168, 172 (3d Cir. 2013). “First, a court

must ‘consider whether the action is a matter of choice for the acting employee.’”

                                         17
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 18 of 23




Id. (quoting Berkovitz, 486 U.S. at 536). Second, if the conduct at issue involves

an element of judgment, a court must then “determine whether the judgment

exercised ‘is of the kind that the discretionary function exception was designed to

shield.’” Id. (quoting Berkovitz, 486 U.S. at 536). While the plaintiff bears the

burden of showing that his claim falls within the scope of the FTCA, the United

States bears the burden of showing that the discretionary function exception

applies. Id.

      We begin by identifying the conduct at issue. Here, Buford claims that the

United States committed assault and battery by hitting him in the back of the head

with pepper balls during the incident with James.

      Next, we address whether the conduct at issue involved “an element of

judgment or choice.” Berkovitz, 486 U.S. at 536. “If a ‘federal statute, regulation,

or policy specifically prescribes a course of action for an employee to follow,’ the

exception does not apply because ‘the employee has no rightful option but to

adhere to the directive.’” S.R.P., 676 F.3d at 333 (quoting Berkovitz, 486 U.S. at

536). But “[c]onduct is non-discretionary only if a ‘federal statute, regulation, or

policy specifically prescribes a course of action for an employee to follow’ and the

government ‘employee has no rightful option but to adhere to the directive.’”

Bryan v. United States, 913 F.3d 356, 364 n.37 (3d Cir. 2019) (quoting United

States v. Gaubert, 499 U.S. 315, 322 (1991)).

                                         18
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 19 of 23




      How BOP staff respond to prisoners fighting or to one prisoner attacking

another prisoner involves an element of judgment or choice. See Rivera v. United

States, 3:12-CV-1339, 2013 WL 5492483 at *10 (M.D. Pa. Oct. 2, 2013) (holding

that discretionary function exception barred a prisoner’s claim that staff stood idly

by and watched another inmate attack the prisoner in a recreation cage because

staff have discretion to choose how to respond to an attack even though a prison

policy provided that “it is mandatory that employees respond immediately and

effectively to all emergency situations”). 18 U.S.C. § 4042 provides that the

Bureau of Prisons shall “provide for the safekeeping, care, and subsistence of all

persons charged with or convicted of offenses against the United States” and shall

“provide for the protection . . . of all persons charged with or convicted of offenses

against the United States.” 18 U.S.C. § 4042(a)(2) and (3). But § 4042 does not

prescribe a particular course of action for the BOP to fulfill its obligation to protect

prisoners. Rinaldi v. United States, 904 F.3d 257, 273 (3d Cir. 2018).

      But where a prisoner bases his claim on other regulations or policies that

take away the discretion of prison staff, courts have held that the discretionary

function exception is not applicable. See, e.g., Gray v. United States, 486 F. App’x

975, 978 (3d Cir. 2012) (holding that the United States did not show that the

discretionary function exception applied to prisoner’s claim that officer was

negligent by failing to retrieve a razor from another inmate, who subsequently

                                          19
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 20 of 23




attacked the prisoner, given that there was a mandatory policy requiring that razors

be accounted for and disposed of at the end of an inmate’s shower). Here, Buford

points to 28 C.F.R. § 552.25, which governs the use of weapons such as the pepper

ball gun used to break up Buford and James:

      (a) The Warden may authorize the use of less-than-lethal
      weapons, including those containing chemical agents, only
      when the situation is such that the inmate:
         (1) Is armed and/or barricaded; or
        (2) Cannot be approached without danger to self or others;
      and
        (3) It is determined that a delay in bringing the situation
      under control would constitute a serious hazard to the inmate or
      others, or would result in a major disturbance or serious
      property damage.
      (b) The Warden may delegate the authority under this
      regulation to one or more supervisors on duty and physically
      present, but not below the position of Lieutenant.

      Buford suggests that a Lieutenant did not authorized the use of chemical

weapons in this case. He suggests that J. Young was the officer who first used

chemical weapons, and he contends that in answers to interrogatories, the United

States has stated that “J. Young was NOT a lieutenant at the 21 October 2014

incident.” Doc. 95 at 6. According to Buford, “[t]his means that Young’s use of

the MK-4 OC dispenser” violated § 552.25(b). But Buford has not submitted

the United States’ response to the interrogatory to the Court. Moreover, Buford

alleges that he was injured by the pepper balls hitting him in the back of the
                                         20
         Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 21 of 23




head. He does not allege that the initial use of the MK-4 OC injured him. And,

as set forth above, it is undisputed for purposes of the United States’ motion for

summary judgment, that an “Operations Lieutenant” administered two, five-to-

eight round bursts from the pepper ball launcher. Doc. 71 at ¶ 21, Doc. 95 at 8,

¶ 21.8 Thus, there is no reasonable basis to conclude that the conduct at issue

violated 28 U.S.C. § 552.25(b). And because “prison staff had discretion to

choose how to respond” to an altercation between inmates, Rivera, 2013 WL

5492483, at *10, this case satisfies the first prong of the discretionary function

test.

        Thus, we turn to the second prong of the discretionary function test, which is

“whether the judgment exercised ‘is of the kind that the discretionary function

exception was designed to shield.’” Baer, 722 F.3d at 172 (quoting Berkovitz, 486

U.S. at 536). ‘“Because the purpose of the exception is to prevent judicial ‘second-

guessing’ of legislative and administrative decisions grounded in social, economic,

and political policy . . . the exception protects only governmental actions and

decisions based on considerations of public policy.’” S.R.P., 676 F.3d at 333

(quoting Gaubert, 499 U.S.at 323). “The ‘focus of the inquiry is not on the agent’s

subjective intent in exercising the discretion conferred by the statute, but on the

nature of the actions taken and on whether they are susceptible to policy analysis.’”


8
    See supra note 6.
                                          21
        Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 22 of 23




Mitchell v. United States, 225 F.3d 361, 364 (3d Cir. 2000) (quoting Gaubert, 499

U.S. at 325).

      How to respond to an altercation between inmates involves issue of prison

security. See Davis v. United States, No. 7:10-CV-00005, 2010 WL 2754321, at *7

(W.D. Va. July 12, 2010) (“Decisions about when and how to intervene in an

inmate fight are ‘part and parcel of the inherently policy-laden endeavor of

maintaining order and preserving security within our nation’s prisons.’” (quoting

Cohen v. United States, 151 F.3d 1338, 1344 (11th Cir. 1998)). And “[p]rison

administrators . . . should be accorded wide-ranging deference in the adoption and

execution of policies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain institutional security.” Rinaldi, 904

F.3d at 273–74 (quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)). Thus, the

second prong of the discretionary function test is met because the decision to use

the pepper ball gun to separate Buford and James is the kind of decision that the

discretionary function exception was designed to shield. See generally Ruiz v.

United States, 664 F. App’x 130, 133 (3d Cir. 2016) (stating in connection with a

claim based on the assignment of cellmates that “a judgment as to how best to

protect one prisoner from fighting with another is necessarily one ‘of the kind that

the discretionary function exception was designed to shield’” (quoting Gaubert,

499 U.S. at 322–23)).

                                         22
       Case 3:16-cv-00234-YK Document 97 Filed 07/11/19 Page 23 of 23




      In sum, the discretionary exception applies to Buford’s remaining claim.



VI. Recommendation.
      Based on the foregoing, we recommend that the Court grant the United

States’ motion for summary judgment (doc. 70).


      The Parties are further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge’s proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. ' 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to
      which objection is made and the basis for such objections. The
      briefing requirements set forth in Local Rule 72.2 shall apply. A
      judge shall make a de novo determination of those portions of the
      report or specified proposed findings or recommendations to which
      objection is made and may accept, reject, or modify, in whole or in
      part, the findings or recommendations made by the magistrate judge.
      The judge, however, need conduct a new hearing only in his or her
      discretion or where required by law, and may consider the record
      developed before the magistrate judge, making his or her own
      determination on the basis of that record. The judge may also receive
      further evidence, recall witnesses or recommit the matter to the
      magistrate judge with instructions.

      Submitted this 11th day of July, 2019.


                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               Chief United States Magistrate Judge

                                         23
